                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

KENYON CLINTON,

                      Plaintiff,                     Case No. 1:18-cv-1114
v.                                                   Honorable Robert J. Jonker
P. DUBY et al.,

                      Defendants.
____________________________/

                                           OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss, for failure to state a claim, Plaintiff’s claims against all

Defendants under the Eighth Amendment, Plaintiff’s claims for damages under the Religious Land

Use and Institutionalized Persons Act (RLUIPA), and Plaintiff’s official capacity claims under the

First Amendment. Only Plaintiff’s First Amendment claim for damages raised against the

Defendants in their individual capacities and Plaintiff’s claim for declaratory relief under RLUIPA

survive.
                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Michigan. The events about

which he complains, however, occurred at the Oaks Correctional Facility (ECF) in Manistee,

Michigan. Plaintiff sues ECF Chaplain P. Duby; ECF Trinity Food Service Supervisors D. Landis

and J. Florran; and ECF Trinity Food Service Director D. Nalbach. Plaintiff sues each Defendant

in his individual and official capacity.

               Plaintiff alleges that he transferred in to ECF on January 24, 2017. The next day

he sent kites to Defendant Duby and the food service notifying them that he was approved for the

religious vegan diet. Plaintiff never received a response. Two weeks later, after a food service

worker told Plaintiff that the computer indicated Plaintiff should receive a regular tray, Plaintiff

wrote the chaplain again.

               Eventually Defendant Duby responded by writing a notice of intent to remove

Plaintiff from the religious diet list because Plaintiff had been taking a regular tray. On March 27,

2017, Assistant Residential Unit Supervisor/Prisoner Counselor conducted an administrative

hearing on the notice. Brinkley recommended that Defendant Duby provide Plaintiff counseling

regarding the religious diet. The “counseling” occurred that day and Defendant Duby documented

that Plaintiff was approved for the religious vegan diet.

               During July of 2017, Plaintiff was moved to segregation because of a misconduct

determination. He kited the food service, several times, to ensure that he would receive his

religious meals. He heard from the Trinity Food Service Defendants that they were not required

to respond to kites and that his name did not appear on the updated religious meal list. Plaintiff



                                                 2
grieved the Defendants. On October 13, 2017, he sent a kite to Defendant Duby asking that Duby

inform the food service that Plaintiff was approved for the religious vegan diet. On October 17,

2017, he began to receive his religious vegan meals again.

               Plaintiff contends that the Defendants substantially burdened the free exercise of

his religion during January, February, March, July, August, September, and October of 2017,

because they played some role in denying him his approved religious vegan meal, thereby violating

Plaintiff’s rights under the First Amendment and RLUIPA. Moreover, Plaintiff claims that the

denial of the meals caused, and continues to cause, health problems such that Defendants’ actions

constitute cruel and unusual punishment in violation of Plaintiff’s rights under the Eighth

Amendment. Plaintiff seeks a declaration that the conduct described above violated his rights and

an award of compensatory and punitive damages.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it



                                                  3
asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    First Amendment and RLUIPA

                Plaintiff claims that each Defendant, by interfering with Plaintiff’s religious diet,

violated his rights under the First Amendment and RLUIPA. The First Amendment provides

“Congress shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof . . . .” U.S. Const. amend I. The right to freely exercise one’s religion falls within

the fundamental concept of liberty under the Fourteenth Amendment. Cantwell v. Connecticut,

310 U.S. 296, 303 (1940). Accordingly, state legislatures and those acting on behalf of a state are

“as incompetent as Congress” to interfere with the right. Id.




                                                   4
                While “lawful incarceration brings about the necessary withdrawal or limitation of

many privileges and rights,” inmates clearly retain the First Amendment protection to freely

exercise their religion. See O’Lone v. Shabazz, 482 U.S. 342, 348 (1987) (citations omitted). To

establish that this right has been violated, Plaintiff must establish that: (1) the belief or practice he

seeks to protect is religious within his own “scheme of things,” (2) that his belief is sincerely held,

and (3) Defendant’s behavior infringes upon this practice or belief. Kent v. Johnson, 821 F.2d

1220, 1224-25 (6th Cir. 1987); see also, Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001)

(same); Bakr v. Johnson, No. 95-2348,1997 WL 428903, at *2 (6th Cir. July 30, 1997) (noting that

“sincerely held religious beliefs require accommodation by prison officials”).

                Plaintiff has sufficiently alleged his sincerely-held religious beliefs. The next

consideration is “whether the challenged practice of the prison officials infringes on the religious

belief . . . .” Kent, 821 F.2d at 1224-25. A practice will not be considered to infringe on a prisoner’s

free exercise unless it “places[s] a substantial burden on the observation of a central religious belief

or practice . . . .” Hernandez v. C.I.R., 490 U.S. 680, 699 (1989); see also Welch v. Spaulding, 627

F. App’x 479, 485 (6th Cir. 2015) (McKeague, J., dissenting) (“To violate the First Amendment,

the diet must impose a substantial burden on the inmate’s exercise of religion.”).

                “[T]he Supreme Court has made clear that the ‘substantial burden’ hurdle is high.”

Living Water Church of God v. Charter Twp. Of Meridian, 258 F. App’x 729, 734 (6th Cir. 2007).

“[A] ‘substantial burden’ is a difficult threshold to cross.” Id. at 736. “‘[A] ‘substantial burden’

must place more than an inconvenience on religious exercise.’” Id. at 739 (quoting Midrash

Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004)).                 A particular

government action will not be considered a substantial burden merely because it “may make [the]

religious exercise more expensive or difficult . . . .” Id.



                                                   5
               The analysis of Plaintiff’s RLUIPA claim parallels the analysis of his free exercise

claim. In relevant part, RLUIPA prohibits any government from imposing a “substantial burden

on the religious exercise” of a prisoner, unless such burden constitutes the least restrictive means

of furthering a compelling governmental interest. 42 U.S.C. § 2000cc-1(a). The term “religious

exercise” “includes any exercise of religion, whether or not compelled by, or central to, a system

of religious belief.” 42 U.S.C. § 2000cc-5(7).

               The phrase “substantial burden” is not defined in RLUIPA. The Sixth Circuit Court

of Appeals has relied upon the Act’s legislative history to conclude that the term has the same

meaning under RLUIPA as provided by the Supreme Court in “free exercise” decisions. Living

Water, 258 F. App’x at 733-34. Accordingly, a burden is substantial where it forces an individual

to choose between the tenets of his religion and foregoing governmental benefits or places

“substantial pressure on an adherent to modify his behavior and to violate his beliefs.” Id.

(citations omitted); Cutter v. Wilkinson, 544 U.S. 709, 720 (2005) (recognizing that RLUIPA’s

institutionalized persons provision was intended to alleviate only “exceptional” burdens on

religious exercise); Marshall v. Frank, 2007 WL 1556872, at *5 (W.D. Wis. May 24, 2007)

(quoting Civil Liberties for Urban Believers v. City of Chicago, 342 F.3d 752, 761 (7th Cir. 2003))

(a substantial burden is one which renders religious exercise “effectively impracticable”).

               A burden is less than “substantial” where it imposes merely an “inconvenience on

religious exercise,” see, e.g., Konikov v. Orange County, Florida, 410 F.3d 1317, 1323 (11th Cir.

2005), or does not “pressure the individual to violate his or her religious beliefs.” Living Water,

258 F. App’x at 734. Such conclusions recognize that RLUIPA was not intended to create a cause

of action in response to every decision which serves to inhibit or constrain religious exercise, as




                                                 6
such would render meaningless the word “substantial.” See Civil Liberties for Urban Believers,

342 F.3d at 761.

               Under the First Amendment or under RLUIPA, Plaintiff must allege that his

religious exercise has been substantially burdened. Plaintiff’s contends that his religious exercise

has been substantially burdened because he was forced to choose between religious adherence and

an adequate diet. Plaintiff has adequately alleged a substantial burden. Although Plaintiff has

adequately alleged the elements of a First Amendment claim and a RLUIPA claim, the relief he

seeks is not available against these Defendants in their official capacities under § 1983 and the

damages remedy he seeks is not available under RLUIPA.

               Plaintiff may not maintain a §1983 action against the Michigan Department of

Corrections. Regardless of the form of relief requested, the states and their departments are

immune under the Eleventh Amendment from suit in the federal courts, unless the state has waived

immunity or Congress has expressly abrogated Eleventh Amendment immunity by statute. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438

U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not

expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332,

341 (1979), and the State of Michigan has not consented to civil rights suits in federal court. Abick

v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). In numerous unpublished opinions, the Sixth

Circuit has specifically held that the MDOC is absolutely immune from suit under the Eleventh

Amendment. See, e.g., McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010); Turnboe

v. Stegall, No. 00-1182, 2000 WL1679478, at *2 (6th Cir. Nov. 1, 2000). In addition, the State of

Michigan (acting through the Michigan Department of Corrections) is not a “person” who may be




                                                 7
sued under §1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613 (2002) (citing

Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)).

               Plaintiff has not sued the MDOC or the State of Michigan; but, he has sued these

Defendants in their official capacity. A suit against an individual in his official capacity is

equivalent to a suit brought against the governmental entity: in this case, the Michigan Department

of Corrections. See Will, 491 U.S. at 71; Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).

For that reason, an official-capacity defendant is absolutely immune from monetary damages.

Will, 491 U.S. at 71; Turker v. Ohio Dep’t of Rehab. & Corr., 157 F.3d 453, 456 (6th Cir. 1998);

Wells v. Brown, 891 F.2d 591, 592-93 (6th Cir. 1989).

               Even though official-capacity damages suits are barred, an official-capacity action

seeking declaratory or injunctive relief constitutes an exception to sovereign immunity. See Ex

Parte Young, 209 U.S. 123, 159-60 (1908) (Eleventh Amendment immunity does not bar

prospective injunctive relief against a state official). The Ex Parte Young exception, however, is

limited. It applies only to prospective relief. Green v. Mansour, 474 U.S. 64, 68-73 (1985).

               Plaintiff’s request for declaratory relief is not prospective. He has been transferred

to another facility. A prisoner’s transfer to a new facility moots a claim for injunctive or

declaratory relief arising from the particular conditions of confinement at the former prison.

Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.

1996); Parks v. Reans, 510 F. App’x 414, 415 (6th Cir. 2013). It certainly deprives such a claim

of any prospective force, particularly here where Plaintiff does not allege that the issues continue

at LMF. Because Plaintiff does not seek prospective declaratory relief, his official capacity claims

are barred by the Eleventh Amendment. Accordingly, the Court will dismiss Plaintiff’s First

Amendment claims raised against the Defendants in their official capacities.



                                                 8
               Plaintiff’s claims for damages under RLUIPA fail because damages are not

available as a remedy. With respect to damages, the Sixth Circuit, like other circuits, has held that

RLUIPA does not permit recovery of damages from state prison officials in their individual

capacities. Haight, 763 F.3d at 570 (citing Washington v. Gonyea, 731 F.3d 143, 145-46 (2d Cir.

2013); Stewart v. Beach, 701 F.3d 1322, 1334-35 (10th Cir. 2012); Sharp v. Johnson, 669 F.3d

144, 153 (3d Cir. 2012); Nelson v. Miller, 570 F.3d 868, 886-89 (7th Cir. 2009); Rendelman v.

Rouse, 569 F.3d 182, 186-89 (4th Cir. 2009); Sossamon v. Texas, 560 F.3d 316, 327-29 (5th Cir.

2009); Smith v. Allen, 502 F.3d 1255, 1271-75 (11th Cir. 2007)). Monetary damages are also not

available against the Defendants in their official capacities because such relief is barred by the

Eleventh Amendment.         RLUIPA permits the recovery of “appropriate relief against a

government[.]”    42 U.S.C. § 2000cc-2(a).      “Appropriate relief,” however does not include

monetary damages. In Sossamon v. Texas, 563 U.S. 277 (2011), the Supreme Court held that

RLUIPA did not abrogate sovereign immunity under the Eleventh Amendment. See also Cardinal

v. Metrish, 564 F.3d 794, 801 (6th Cir. 2009) (“[T]he Eleventh Amendment bars plaintiff’s claim

for monetary relief under RLUIPA.”). Accordingly, the Court will dismiss Plaintiff’s claims for

damages under RLUIPA.

               IV.     Eighth Amendment

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial



                                                 9
of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). “[T]he Eighth Amendment

imposes a duty on officials to provide ‘humane conditions of confinement,’ including insuring,

among other things, that prisoners receive adequate . . . food.” Young ex rel. Estate of Young v.

Martin, 51 F. App’x 509, 513 (6th Cir. 2002) (quoting Farmer, 511 U.S. at 832).               But, the

Constitution “does not mandate comfortable prisons[.]” Rhodes v. Chapman, 452 U.S. 337, 349

(1981). “Not every unpleasant experience a prisoner might endure while incarcerated constitutes

cruel and unusual punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at

954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims))). Deliberate

indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835, but can be

“satisfied by something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.” Id. Under Farmer, “the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Id. at 837.




                                                  10
               Plaintiff’s allegations fall short with respect to the objective and subjective

components of his Eighth Amendment claim. First, Plaintiff does not complain that Defendants

denied him adequate nutrition; he claims they denied him nutrition that complied with his religious

practices. Moreover, Plaintiff does not allege that Defendants knew that Plaintiff suffered a

substantial risk of serious harm. To the contrary, Plaintiff alleges that Defendants knew or should

have known that Plaintiff was on the approved list to receive a religious vegan tray. Plaintiff,

however, does not deny that he was not on the list provided to Trinity Food Services. Under those

circumstances, the Trinity Food Service Defendants would not be expected to infer the existence

of a substantial risk of serious harm to Plaintiff from the delivery of regular food trays. Moreover,

Plaintiff does not allege that Defendant Duby knew Plaintiff was not on the list and, thus, was not

receiving his religious vegan meals.      Once Plaintiff notified Defendant Duby of that fact,

(October 13, 2017 Kite, ECF No. 1-1, PageID.29), Defendant Duby confirmed Plaintiff was on

the list, and Plaintiff began to receive the religious vegan diet. Plaintiff’s allegations, therefore,

fail to state a claim that any of these Defendants proceeded with a sufficiently culpable state of

mind.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s Eighth Amendment claims, First Amendment claims against

Defendants in their official capacity, and RLUIPA claims for damages, will be dismissed for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

Plaintiff’s First Amendment claims for damages under § 1983 against the Defendants in their

individual capacities and his RLUIPA claims for declaratory relief survive.




                                                 11
            An order consistent with this opinion will be entered.



Dated:   October 24, 2018                 /s/ Robert J. Jonker
                                          ROBERT J. JONKER
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                            12
